Exhibit 10.2

 

CONVERTIBLE LOAN AGREEMENT

 

This Agreement is entered into this 24th day of March 2017.

 

BY AND AMONGST:

 

REBEL GROUP INC. (CIK No. 0001532158) (“Rebel Group”), a company incorporated in
the State of Florida and having its principal executive office at 7500A Beach
Road, Unit 12-313, The Plaza, Singapore 199591;

 

PURE HEART ENTERTAINMENT PTE LTD (RC No. 200007374H) (“Pure Heart”), a company
incorporated in Singapore and having its registered address at 7500A Beach Road
#12-313 The Plaza, Singapore 199591;

 

LEONG KHIAN KIEE (NRIC No. S0170169Z) (“LKK”), of 65 Shelford Road #02-11
Shelford Regency, Singapore 288455;

 

(collectively referred to as the “Company”)

 

AND

 

CHIAM MUI KEN (NRIC No: S1464310I) (the “Lender”), of Blk 42 Beo Crescent
#04-107, Singapore 160042.

 

(each a “Party” and collectively, “Parties”).

 

WHEREAS:

 

(A)As at the date of this Agreement, Rebel Group has 23,381,548 shares issued
and outstanding, and LKK is a majority shareholder of Rebel Group.

 

(B)Pure Heart is a wholly-owned subsidiary of Rebel Group.

 

(C)The Lender has agreed, upon and subject to the terms and conditions contained
in this Agreement, to make available to Pure Heart, the Loan (with an option to
convert the Loan into Conversion Shares) in the manner and to the extent set
forth in this Agreement.

 

IT IS HEREBY AGREED:

 

1Definitions

 

1.1In this Contract, words and expressions used shall have the meanings set out
hereunder, or as defined in this Contract, unless the context otherwise
requires:

 

“Agreement” means this Contract;

 

“Business Day” means a day (other than Saturday, Sunday or public holidays in
Singapore and/or the United States) in which banks are open for general business
in Singapore and the United States;

 



 

 

 

“Clause” means clauses in this Contract;

 

“Conversion Amount” means the aggregate amount of the Loan, being S$200,000;

 

“Conversion Date” shall have the meaning ascribed in Clause 7.4(i);

 

“Conversion Notice” means a notice in writing issued by the Lender to the
Company substantially in the form set out in Annex A;

 

“Conversion Period” shall have the meaning ascribed in Clause 7.2;

 

“Conversion Right” shall have the meaning ascribed in Clause 7.1;

 

“Conversion Shares” means 285,715 Shares to be issued by the Rebel Group upon
the conversion of the Loan in accordance with Clause 7, such Shares to be issued
free from all claims, charges, liens and other Encumbrances and shall rank pari
passu with the then existing Shares in the capital of the Rebel Group;

 

“Encumbrance” means any mortgage, assignment of receivable, debenture, lien,
hypothecation, charge, pledge, title retention, right to acquire, security
interest, option, pre-emptive or other similar right, right of first refusal,
restriction, third-party right or interest, any other encumbrance, condition or
security interest whatsoever or any other type of preferential arrangement
(including without limitation, a title transfer or retention arrangement) having
similar effect;

 

“Event of Default” means any of the events described in Clause 9;

 

“Extended Maturity Date” shall have the meaning in Clause 4.2;

 

“Loan” shall have the meaning ascribed in Clause 2.1;

 

“Maturity Date” shall have the meaning in Clause 4.1;

 

“Shares” means ordinary shares issued and outstanding in the common stock of
Rebel Group;

 

“Shareholders” means the shareholders of Rebel Group;

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failures to pay or any delay in paying any of the same)

 

“S$” and “Singapore Dollars” means the lawful currency of Singapore.

 

“USD” means the lawful currency of The United States of America.

 

“Year” means one calendar year.

 

1.2The headings in this Agreement are inserted for convenience only and shall be
ignored in construing this Agreement. Unless the context otherwise requires,
words (including words defined herein) denoting the singular number only shall
include the plural and vice versa. The words “written” and “in writing” include
any means of visible reproduction. References to the “Annexes”, “Clauses” and
“Recital” are to be construed as references to the annexes, clauses and recital
of this Agreement respectively. Any reference to a sub clause or a paragraph is
to a sub clause or paragraph of the clause in which such reference appears. Any
reference to a time of the day is to be construed as Singapore time unless
otherwise stated.

 



 2 

 

 

1.3References to a statute or statutory provision include that statute or
provision as from time to time modified, re-enacted or consolidated whether
before or after the date of this Agreement so far as such modification,
re-enactment or consolidation applies or is capable of applying to any
transactions entered into in accordance with this Agreement and (so far as
liability thereunder may exist or can arise) shall include also any past statute
or statutory provision (as from time to time modified, re-enacted or
consolidated) which such statute or provision has directly or indirectly
replaced. References to a statutory provision include any subordinate
legislation made from time to time under that provision.

 

2THE LOAN

 

2.1The Lender has agreed to grant to Pure Heart a loan of an aggregate principal
amount of Singapore Dollars S$200,000 (the “Loan”) subject to the terms of this
Agreement.

 

2.2Unless otherwise notified by the Company in writing, the Loan shall be
disbursed by the Lender no later than 24th March 2017. The Loan shall be
disbursed in immediately available funds to the following account of Pure Heart
in S$:

 

  A/C Name : Pure Heart Entertainment Pte Ltd   A/C Number : 392-303-860-2  
Bank Name : United Overseas Bank Limited   Bank Address : 80 Raffles Place UOB
Plaza Singapore 048624   SWIFT Address : UOVBSGSG

 

2.3For the avoidance of doubt, nothing herein shall be construed as creating
and/or imposing an obligation on any Party to make payment of the Loan other
than Pure Heart.

 

3USE OF PROCEEDS

 

The Company shall utilise the extent of the Loan paid by the Lender (in
accordance with this Agreement) for Mixed Martial Arts event operations in China
and Singapore.

 

4REPAYMENT

 

4.1Pure Heart shall repay the principal amount of the Loan (to the extent
actually received by Pure Heart in accordance with this Agreement and to the
extent that it has not been converted pursuant to Clause 7 (Conversion) below)
within 7 Business Days immediately following 23rd March 2018 (the “Maturity
Date”).

 

4.2The Lender shall have the option to extend the term of the Loan from the
Maturity Date to 23rd March 2019 (the “Extended Maturity Date”).

 

5INTEREST

 

5.1Subject to Clause 5.2 below, Pure Heart shall pay interest on any outstanding
portion of the Loan at the rate of ten percent. (10%) per annum until the date
on which the Loan is fully repaid or converted into Conversion Shares. For the
avoidance of doubt, interest of Singapore Dollars S$5,000 is payable at each
quarter (e.g. on 23rd June, 23rd September, 23rd December 2017 and 23rd March
2018).

 



 3 

 

 

5.2If any sum becomes due for payment under or pursuant to this Agreement on a
day which is not a Business Day, full payment shall be made on the next
succeeding Business Day.

 

6GUARANTEE AND INDEMNITY

 

6.1LKK irrevocably:

 

(i)guarantees to the Lender punctual payment by Pure Heart of all of Pure
Heart’s obligations under this Agreement;

 

(ii)undertakes with the Lender that whenever Pure Heart does not punctually pay
any amount when due under or in connection with this Agreement, that LKK shall
immediately on demand pay that amount as if he was the principal borrower in
respect of that amount; and

 

(iii)agrees with the Lender that if any obligation guaranteed or expressed to be
guaranteed by him is or becomes unenforceable, invalid or illegal, he will, as
an independent and primary obligation, indemnify the Lender immediately on
demand against any cost, loss or liability which the Lender incurs as a result
of Pure Heart not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by Pure Heart under this Agreement
on the date when it would have been due. The amount payable by LKK under this
indemnity will not exceed the amount it would have to pay under this Clause 6 if
the amount claimed had been recoverable on the basis of a guarantee.

 

6.2This guarantee is a continuing guarantee and will extend to the ultimate
balance of sums payable by Pure Heart under this Agreement, regardless of any
intermediate payment or discharge in whole or in part.

 

6.3If any discharge, release or arrangement (whether in respect of the
obligations of Pure Heart or any security for those obligations or otherwise) is
made by the Lender in whole or in part on the basis of any payment, security or
other disposition which is avoided or must be restored in insolvency,
liquidation, administration or otherwise, without limitation, then the liability
of LKK under this Clause 6 will continue or be reinstated as if such discharge,
release or arrangement had not occurred.

 

6.4The obligations of LKK under this Clause 6 will not be affected by an act,
omission, matter or thing which, but for this Clause 6, would reduce, release or
prejudice any of its obligations under this Clause 6 (without limitation and
whether or not known to it or the Lender) including:

 

(i)any time, waiver or consent granted to, or composition with Pure Heart, LKK
or any other person;

 

(ii)the release of Pure Heart, LKK or any other person under the terms of any
composition or arrangement with any creditor of Pure Heart, LKK or any other
person;

 

(iii)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of Pure Heart, LKK or any other person, any non-execution
of this Agreement by Pure Heart, LKK or any other person, or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

 

(iv)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of Pure Heart, LKK or any other
person;

 



 4 

 

 

(v)any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of this Agreement or
any other document or security including any change in the purpose of, any
extension of or increase in any loan or the addition of any new loans under any
agreement or other document or security;

 

(vi)any unenforceability, illegality or invalidity of any obligation of any
person under this Agreement or any other document or security;

 

(vii)any insolvency or similar proceedings.

 

(viii)any postponement, discharge, reduction, non-provability or other similar
circumstance affecting any obligation of any Party or other person under this
Agreement resulting from any insolvency, liquidation or dissolution proceedings
or from any law, regulation or order;

 

(ix)anything done or not done by the Lender in exercising its rights under this
Agreement;

 

(x)the Lender obtaining a judgement against Pure Heart in any court for
performance of any obligation under this Agreement;

 

(xi)the Lender agreeing to Pure Heart making an assignment for the benefit of
Pure Heart’s creditors or any arrangement with creditors under insolvency laws;
or

 

(xii)any arrangement made between the Lender and Pure Heart with or without the
consent of LKK.

 

6.5LKK waives any right he may have of first requiring Pure Heart (or any
trustee or agent on its behalf) to proceed against or enforce any other rights
or security or claim payment from any person before claiming from LKK under this
Clause 6. This waiver applies irrespective of any law or any provision of this
Agreement to the contrary.

 

6.6The guarantee under this Clause 6 is in addition to and is not in any way
prejudiced by any other guarantee or security now or subsequently held by the
Lender.

 

6.7If the Lender deems Pure Heart and LKK has failed to perform or unable to
perform their respective obligations, Rebel Group guarantees the full repayment
of the loan and this entire agreement shall still remain in full force. Any
extension of loan tenure and its terms is at the full discretion of the Lender.

 

7CONVERSION

 

7.1The Lender shall be entitled to convert the Loan into Conversion Shares on
the terms set out below (the “Conversion Right”).

 

7.2Subject to Clause 7.1, the Conversion Right can be exercised at any time for
the period commencing on the date hereof and ending on 23rd March 2019
(“Conversion Period”), in full and not in part, by the Lender serving a
Conversion Notice on the Company. A Conversion Notice, once received by the
Company, shall be irrevocable.

 

7.3For the purposes of Clauses 7.1 and 7.2, the Conversion Shares shall be
calculated as follows:

 

(i)in the event that the Conversion Right is exercised within 7 Business Days
immediately following the Maturity Date, it shall result in the Lender being
issued the Conversion Shares based on the share price of USD0.50 per Share.

 



 5 

 

 

(ii)in the event that the Conversion Right is exercised after the Maturity Date
but within 7 Business Days immediately following the Extended Maturity Date, it
shall result in the Lender being issued the Conversion Shares based on the share
price of USD0.60 per Share.

 

7.4Upon receipt by the Company of the Conversion Notice and its enclosures, in
each case duly executed by the Lender:

 

(i)Rebel Group shall allot and issue, on or prior to the date falling 10
Business Days after the date of the Conversion Notice (the “Conversion Date”),
in favour of the Lender the Conversion Shares; and

 

(ii)the Lender shall be deemed to have applied and subscribed for the Conversion
Shares at a total consideration equal to the principal sum of the Loan, and the
Loan shall be deemed to be fully discharged and released simultaneously upon the
allotment of the Conversion Shares to the Lender.

 

7.5On the Conversion Date, the Company shall deliver to the Lender the
following:

 

(i)the definitive share certificate in respect of the Conversion Shares
(credited as fully paid-up); and

 

(ii)a certified true copy of the updated register of members of Rebel Group with
the Lender’s name entered thereon as a member of Rebel Group in respect of the
Conversion Shares.

 

8REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

 

8.1Each of Rebel Group, Pure Heart and LKK jointly and severally represent and
warrant to the Lender that as at the date hereof:

 

(i)It/he has the legal right and full power and authority to execute and deliver
this Agreement and perform the transactions contemplated hereby, and all
necessary actions have been taken to authorise the execution, delivery and
performance of this Agreement and all other documents to be executed and
delivered by the Company in connection therewith;

 

(ii)this Agreement constitutes its/his valid and legally binding obligations,
enforceable against it/him in accordance with its/his terms;

 

(iii)the execution and delivery of, and the performance by it of its obligations
under this Agreement do not and will not:

 

a)infringe, or constitute a default under, any instrument, contract, document or
agreement to which it/he is a party or by which it/he or its/his assets are
bound; or

 

b)result in a breach of any law, rule, regulation, ordinance, order, judgment or
decree of or undertaking to any court, government body, statutory authority or
regulatory, administrative or supervisory body to which it/he is a party or by
which it/he or its/his assets are bound, whether in Singapore, United States or
elsewhere; and

 

(iv)it/he is not insolvent or unable to pay its/his debts (including
subordinated or contingent debts), nor will it/he become so in consequence of
entering into this Agreement and/or performing any transaction contemplated by
this Agreement.

 



 6 

 

 

8.2Each of Rebel Group, Pure Heart and LKK further jointly and severally
represent, warrant and undertake to the Lender that:

 

(i)the Conversion Shares to be allotted and issued pursuant to the exercise of
the Conversion Right are validly authorised but unissued Shares which Rebel
Group shall, on the exercise of the Conversion Right by the Lender, have full
authority to allot and issue and are not subject to any pre-emptive or other
similar rights of Shareholders (and if so subject, such rights shall have been
duly waived by all the Shareholders for the time being), and when allotted,
issued and paid up pursuant to the terms of this Agreement, will be validly
issued and fully paid Shares which will not be subject to further call;

 

(ii)the Conversion Shares shall be issued free from all Encumbrances and will be
freely transferable (save to the extent restricted in Rebel Group’s
constitutional documents and applicable laws and regulations, if any) and shall
rank pari passu in all respects with all other Shares in issue at the time of
the allotment of the Conversion Shares (save to the extent, if any, otherwise
provided in Rebel Group’s constitutional documents and applicable laws and
regulations);

 

(iii)all written information and documents provided by Rebel Group, its
officers, representatives and/or its advisers (whether or not included in this
Agreement) are when provided true and accurate in all material aspects and not
misleading; and

 

(iv)from the date of this Agreement to the earlier of:

 

(a)the Maturity Date or Extended Maturity Date (as the case may be); and

 

(b)the allotment date of the Conversion Shares to the Lender,

 

it/he will promptly notify the Lender in writing of any changes to the share
capital structure of Rebel Group, and the issue or grant of any option, right
and/or convertible (whether exercisable now or in future and whether contingent
or not) by Rebel Group to call for the allotment, conversion, issue, sale or
transfer of any of the Shares.

 

8.3The Lender represents and warrants to the Company that as the date hereof:

 

(i)this Agreement has been duly executed and delivered by the Lender and
constitutes a valid and legally binding obligation of the Lender, enforceable in
accordance with its terms; and

 

(ii)he has full legal right and capacity to execute and deliver this Agreement
and perform the transactions contemplated hereby.

 

9EVENTS OF DEFAULT

 

9.1Each of the following events or circumstances is an Event of Default:

 

(i)the Company commits any material breach of its obligations under this
Agreement or any representation or warranty given in this Agreement is false or
inaccurate in any material respect, and, if remediable, fails to remedy such
breach within 14 days from the service of written notice by the Lender notifying
such breach;

 



 7 

 

 

(ii)the Company is adjudicated to be insolvent or if applicable, enters into a
scheme of arrangement or composition with or assignment for the benefit of all
or any class of creditors or any order is made by any competent court or other
appropriate authority or any resolution is passed for the winding-up of the
Company or for the appointment of a judicial manager, liquidator or provisional
liquidator, receiver or receiver and manager, trustee or similar officer of the
whole or any part of the undertakings, assets, rights or revenue of the Company;

 

(iii)any expropriation, attachment, sequestration, distress or execution which
affects any asset or assets of the Company is not discharged within one (1)
month; or

 

(iv)it is or becomes unlawful for the Company to perform any of its obligations
under this Agreement.

 

9.2On and at any time after the occurrence of an Event of Default the Lender
may, by notice to the Company, declare that all or part of the Loan (to the
extent actually received by the Company in accordance with this Agreement and to
the extent unconverted pursuant to the exercise of the Conversion Right) be
immediately due and payable, whereupon they shall become immediately due and
payable.

 

10CONFIDENTIALITY

 

10.1Each Party agrees to keep strictly confidential, and under no circumstances
disclose to any person who is not a Party, any confidential information and
discussions relating to, arising from or in connection with this Agreement
unless such disclosure is expressly permitted by the prior written consent of
the other Parties, which shall not be unreasonably withheld.

 

10.2The obligations in this Clause 10 shall not apply to:

 

(i)any information obtained which becomes generally known to the public, other
than by reason of any willful or negligent act or omission of the disclosing
Party or any of its agents, advisers, directors, officers, employees or
representatives;

 

(ii)any information which is required to be disclosed to a Party pursuant to
judicial proceedings, any applicable laws, or rules and regulations of any
regulatory authority; and

 

(iii)any information disclosed by a Party to its respective professional
advisers or its directors, officers and shareholders for the purpose of entering
into, performing, or exercising its obligations under this Agreement, provided
that the disclosing Party procures such persons to be made aware or agree to be
bound by the provisions under this clause.

 

10.3Notwithstanding Clause 10, each Party’s obligations under this clause shall
apply without limitation in time and shall survive termination of this
Agreement.

 



 8 

 

 

11NOTICES

 

All notices, demands or other communications required or permitted to be given
or made under this Agreement shall be in writing and delivered personally or
sent by local courier or by email or facsimile transmission to the intended
recipient thereof at its or his address or email address or facsimile number,
and marked for the attention of such person (if any), designated by it or him
for the purposes of this Agreement. The initial address, email address or
facsimile number and person (if any) so designated by the Parties are set out
below:

 

Rebel Group, Inc.

 

  Address : 7500A Beach Road, Unit 12-313, The Plaza, Singapore 199591   Email :
kkleong@rebelfc.com.sg   Facsimile : 63387806   Attention: : Mr. K K Leong

 

Pure Heart

 

  Address : 7500A Beach Road, Unit 12-313, The Plaza, Singapore 199591   Email :
justin@rebelfc.com.sg   Facsimile : 63387806   Attention: : Leong Aan Yee,
Justin

 

LKK

 

  Address : 65 Shelford Road #02-11 Shelford Regency, Singapore 288455   Email :
kkleong@rebelfc.com.sg   Facsimile : 63387806   Attention: : Mr. K K Leong

 

The Lender

 

  Address : Blk 42 Beo Crescent #04-107, Singapore 160042   Email :
mkchiam@yahoo.com.sg   Facsimile : -   Attention: : Ms Chiam Mui Ken

 

12COSTS

 

Rebel Group Inc shall bear its own Taxes, legal costs, and any other costs and
expenses incurred in connection with this Agreement.

 

13FURTHER ASSURANCE

 

Each Party shall do and execute or procure to be done and executed all such
further acts, deeds, things and documents as may be necessary to give effect to
the terms of this Agreement.

 

14ASSIGNMENT

 

Each Party shall not assign or transfer any of its rights (including the Loan
and the right to the repayment thereof and the Conversion Right), undertakings,
agreements, duties, liabilities or obligations under this Agreement without the
prior written consent of the other Parties.

 

15TIME OF ESSENCE

 

Time shall be of the essence of the obligations to be performed by the Parties
under this Agreement.

 



 9 

 

 

16ENTIRE AGREEMENT

 

This Agreement constitutes the entire Agreement between the Parties with respect
to the subject matter of this Agreement and supersedes and extinguishes all
previous agreements, promises, assurances, warranties, representations and
understandings between them, whether written or oral, relating to its subject
matter.

 

17VARIATION

 

No variation, supplement, deletion or replacement of or from this Agreement or
any of its items shall be effective unless made in writing and signed by or on
behalf of each Party.

 

18NON-WAIVER

 

No failure to exercise, nor any delay in exercising any right or remedy under
this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.

 

19SEVERANCE

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable in whole or in part in any jurisdiction, this Agreement shall, as
to such jurisdiction, continue to be valid as to its other provisions and the
remainder of the affected provision; and the legality, validity and
enforceability of such provision in any other jurisdiction shall be unaffected.

 

20THIRD PARTIES

 

The Contracts (Rights of Third Parties) Act, Chapter 53B shall not under any
circumstances apply to this Agreement and any person who is not a party to this
Agreement (whether or not such person shall be named, referred to, or otherwise
identified, or form part of a class of persons so named, referred to or
identified in this Agreement) shall have no right under the Contracts (Rights of
Third Parties) Act, Chapter 53B to enforce this Agreement.

 

21COUNTERPARTS

 

This Agreement may be signed in any number of counterparts, and by the Parties
on separate counterparts, each of which when so executed, shall be an original,
but all counterparts shall together constitute one and the same document.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic transmission, such as a PDF, shall be effective as
delivery of a manually executed counterpart of this Agreement, with original
signatures to follow.

 

22GOVERNING LAW AND DISPUTE RESOLUTION

 

21.1This Agreement is governed by, and shall be construed in accordance with,
the laws of Singapore.

 

21.2The Parties irrevocably agree to submit to the exclusive jurisdiction of the
courts of Singapore in all matters arising in connection with this Agreement.

 



 10 

 



 

ANNEX A

 

CONVERSION NOTICE

 

Date : [●]       To : Rebel Group Inc.     7500A Beach Road,     Unit 12-313,
The Plaza,     Singapore 199591       Attn : The Board of Directors

 

Dear Sirs

 

CONVERSION OF THE LOAN

 

1.I, [●], hereby irrevocably exercise my conversion rights in respect of the
Convertible Loan Agreement (the “Agreement”) dated [●] 2017 made between
yourselves and myself in accordance with Clause 6 (Conversion) of the Agreement.
Terms defined and references construed in the Agreement shall have the same
meaning and construction in this notice.

 

2.I hereby irrevocably request that the Loan be converted in accordance with
Clause 6 (Conversion), and hereby give you notice that the Conversion Amount is
S$200,000.

 

Yours faithfully,

 

    Name:  

 



 

 



 

IN WITNESS WHEREOF this Agreement has been duly executed on the date stated at
the beginning of this Contract.

 

REBEL GROUP

 

Signed by:

 

 

 

 

For and on behalf of

REBEL GROUP INC.

[ex10ii_001.jpg]

 

In the presence of:

 

    Witness name:   Passport Number:   Address:  

 



 

 

 

PURE HEART

 

Signed by:

 

Leong Aan Yee, Justin (Director)

 

 

For and on behalf of

PURE HEART ENTERTAINMENT PTE LTD

[ex10ii_001.jpg] 

 

In the presence of:           Witness name:   Passport Number:   Address:  

 



 

 



 

LKK

 

Signed by:

 

LEONG KHIAN KIEE

 

 

 

In the presence of:

[ex10ii_001.jpg]

 

    Witness name:   Passport Number:   Address:  

 



 

 



 

THE LENDER

 

Signed by:

 

CHIAM MUI KEN

 

 

 

In the presence of:

 [ex10ii_001.jpg]

 

    Witness name:   Passport Number:   Address:  

 

 

 

 

 

 

